DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
This final action is in response to the amendment filed on 12/18/2020.  Applicant has amended claims 1, 2, and 20.  Claims 1-20 are pending.
Response to Amendment
The rejection of claims 1-20 under 35 U.S.C. § 103 is withdrawn in light of Applicant’s amendment
Response to Arguments
Applicant's argument with regard to the rejection of claims 1-20 under 35 U.S.C. §101 has been fully considered but it is not persuasive.  
On page 9 of the response dated 12/18/2020, Applicant argues that the claims are patent-eligible because “have been amended and are now statutory.”  The examiner respectfully disagrees.  Please see the rejection of the amended claims below.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 2 recites, in part: 
 	retrieving a map representation of regions within a city within which beats for patrol by parking enforcement officers are located;
	assigning activity plans to two or more of the officers, each activity displayed via the digital map;
	regularly tracking activities of the officers at timed intervals while on their respective beats throughout their duty shifts; and
	visually representing the physical movements of each of the officers along their respective beats, for each officer, comprising the steps of:
	connecting tracked locations of the officer through the beat as a travel path depicted as connected segments on the map representation, wherein the tracked locations are based on the tracked activities; and
	repeatedly placing a directional marker at the end of each segment on a map location on the map representation that corresponds to the officer's whereabouts within the beat as of a predefined constant time interval. 
	identifying an unexpected event that requires assistance from at least one of the officers;
	requesting availability information from at least a portion of the officers;
	receiving from each of one or more officers in the portion, a reply comprising an activity of that officer and a potential economic impact of not performing the activity, wherein each reply is provided via conditional autonomous messaging;
	receiving a selection of one or more officers for the event based on the replies from the officers in the portion; and
	 automatically recommending adjustments to the activity plans for areas to patrol of one or more of the officers not selected and displaying the recommended adjustments on the digital map for those officers.
Independent claims 1 and 20 recite similar limitations.

These judicial exceptions are not integrated into a practical application.  In particular, the claims only recite the additional elements of a system comprising a digital computer, a storage device, a processor and memory within which code for execution by the processor is stored, a non-transitory computer readable storage medium storing code, various modules to perform the method steps and the fact that the map is a digital map.  The digital computer, storage device, processor, memory computer readable storage medium modules and digital map are recited in the claims, and described in the specification, at a high-level of generality (i.e., as a generic computer elements performing generic computer functions of collecting and analyzing data) such that, singly or in combination, they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract ideas.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the digital computer, storage device, processor, memory computer readable storage medium modules and digital map, 
The dependent claims add to the judicial exception with additional steps for the abstract idea (claims 3-19).  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.
Allowable Subject Matter
The closest prior art is Yan et al. (“Semantic trajectories: Mobility data computation and annotation” Z Yan, D Chakraborty, C Parent - ACM Transactions on …, 2013 - dl.acm.org) in view of Marcus (US 2009/0024430) and Sweeney et al. (US 2015/0161554).  	The closest prior art teaches a system and method for visualizing parking enforcement officer movement in real time with the aid of a digital computer, by retrieving a digital map representation of regions within a city within which beats for patrol by parking enforcement officers are located; assigning activity plans to two or more of the officers, each activity displayed via the digital map; regularly tracking activities of the officers at timed intervals while on their respective beats throughout their duty shifts; and visually representing the physical movements of each of the officers along their respective beats by connecting tracked locations of the officer through the beat as a travel path depicted as connected segments on the digital map representation, wherein the tracked locations are based on the tracked activities and repeatedly placing a directional marker at the end of each segment on a map location on the digital map representation that corresponds to the officer's whereabouts within the beat as of a predefined constant time interval; identifying an unexpected event that requires assistance from at least one of the officers; receiving a selection 
	The closest prior art does not teach requesting availability information from at least a portion of the officers; receiving from each of one or more officers in the portion, a reply comprising an activity of that officer and a potential economic impact of not performing the activity, wherein each reply is provided via conditional autonomous messaging; or that the selection is based on the replies from the officers in the portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F, 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George H. Walker/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683